                                                                    JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


MICHAEL DEVAUGHN,                       Case No. 2:16-CV-05869-CJC (SK)
                  Petitioner,           JUDGMENT
            v.
ROBERT FOX, Warden,
                  Respondent.


     Pursuant to the Order Accepting the Report and Recommendation to
Deny the Petition, IT IS ADJUDGED that the petition for writ of habeas
corpus is denied and that the action is dismissed with prejudice.




DATED: November 12, 2019
                                         CORMAC J. CARNEY
                                         U.S. DISTRICT JUDGE
